UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6319


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRIN W. CALDWELL, a/k/a Darren, a/k/a Officer Darrell,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:00-cr-00009-LHT-3)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrin W. Caldwell, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrin W. Caldwell appeals the district court’s order

granting his motion to reduce his sentence filed pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find no reversible error. Accordingly, we affirm.                   See United

States v. Dunphy, 551 F.3d 247 (4th Cir.), cert. denied, 129 S.

Ct. 2401 (2009).        We deny the Government’s motion to dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    the   court   and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2